tax_exempt_and_government_entities_division release number release date org address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear ' in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined that you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter in regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form_1120 u s_corporation income_tax return for the year s ended december 20xx and december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may have not been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you fiave any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org ein ein schedule no or exhibit year period ended 20xx legend org - organizationname state motto-motto issue ein-ein xx-date city-city county- county state - co-1 co-2 co-3 - companies whether the org org was operated exclusively for exempt purposes described per internal_revenue_code irc sec_501 a was the org engaged primarily in activities that accomplish an exempt_purpose and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes b was the membership of the org properly limited to the employees of a designated person or persons in a particular municipality c were benefits provided to the members in excess of the benefits permissible per sec_501 facts background of org org’s articles of incorporation the org org was initially incorporated in the state of state on february 19xx the org is currently tax exempt under sec_501 as a local association of employees per the articles of incorporation the purpose of the organization was to e e e do all things necessary to advance the welfare training and effectiveness of the members of the corporation by the establishment and maintenance of training courses classes and schools_for instruction in police science detection psychology public relations and any other subjects considered desirable for motto purchase and acquire books apparatus or equipment for the maintenance of training facilities and a motto’ library for_the_use_of its members and such other persons as may be admitted to the use thereof by the board_of directors to promote organize and encourage target practice both formal and informal with all types of firearms used by motto to hold and encourage organized shooting matches and meets both intra-departmental and inter-departmental with such weapons form 886-a cev page -1- department of the treasury - internal_revenue_service form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein ein schedule no or exhibit year period ended 20xx e e e to promote citizenship and high standards of conduct for the youth of the county by supervising financing or assisting individuals rifle clubs traffic patrols and other organizations among minors of the county to fix and collect dies and assessments from its members and to enforce the payment of the same by forfeiture of membership for non-payment under such conditions are specified in the by-laws to provide material for personnel for the giving of educational talks for service clubs and other organizations in the interest of better relations between motto and the citizens the organization performed the aforementioned activities throughout the first twenty years of its existence per the articles of incorporation the association focused on training and increasing the effectiveness of its motto membership who were located in the county in state the organization also promoted the citizenship and high standards of conduct of its youth per social programs administered by the corporation form application_for tax exempt status org submitted form_1024 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service irs on august 19xx the activities of the corporation as performed in 19xx were detailed on form_1024 per form_1024 the purpose of the org in 19xx was to promote the welfare education training and recreation of its members which is consistent with the exempt_purpose as defined per sec_501 for a local association of employees specifically form_1024 defined the following changes in activities from the initial articles of incorporation filed with the state of state e e the primary fundraising activity is an annual fundraising dance the association operates a small store which sells work-related equipment to its members’ furthermore form_1024 detailed the nature of the activities that were performed in 19xx by the org and were intended to be carried on in the future by the association the activities performed by the association as described via form_1024 and approved for tax exempt status by the irs were as follows ek kek k ' revenue_agent conducted an interview with the org’s executive director during the examination the executive director informed the agent that the small store mentioned on form_1024 used to be located within the facility and was less accessible to the public form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein ein 20xx conducting motto advanced beginning and refresher-training classes operation of a retail store which sells work-related equipment membership dinner meetings operation of a junior rifle club member life_insurance publication of a monthly newsletter per form_1024 the org stated that its funds would be expended for the following purposes quarterly membership dinner meetings operation of a junior rifle club life_insurance for some members annual association ball publication of a monthly newsletter form_1024 defines the eligibility of membership requirement as anyone employed as a motto within the county in the state of state for the purpose of membership form_1024 defines a motto per section of the penal code of the state of state in september 19xx the internal_revenue_service service issued a determination_letter to org as sec_501 activities performed during the year under examination 20xx subsequent to the irs granting tax exempt status to org in september 19xx its activities evolved over time examination of the org for the 20xx calendar_year agent noted the following changes regarding org’s activities from its aoi and form in september 20xx the service conducted an during the examination the membership policy the agent discovered that org’s membership requirement were materially different according to form_1024 a member of than the requirement set forth in its form_1024 the org must be a motto in the county in the state of state per the interview conducted with the executive director of the org and review of the association's bylaws the agent noted that the organization expanded its membership requirement to include the general_public general_public members enjoy the same benefits as any motto member which includes the discount general_public members do not have the right to vote general store form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein ein activities performed in addition to the change_of membership requirement the agent noted that org performed the following activities in 20xx which were materially different from the activities stated on its form_1024 in 20xx org conducted the following activities operation and management of a larger retail store specializing in the sale of public safety apparel and good sec_2 provide benefits to its members o o o o life_insurance_benefit legal consultation benefit discount on all products sold in the store excluding weapon sales_tax deductible annual dues org has erroneously notified its members on its website that their annual dues are tax deductible charitable donations including cash and equipment to local charities and police organization sec_4 sponsorship of training classes for motto agent noted that org did not sponsor any training classes in 20xx during the time span from 19xx to 20xx the org eliminated the following exempt_activities consistent with a c organization as detailed below membership dinner meetings operation of a junior rifle club annual association ball publication of a monthly newsletter org’s retail store based on interviews conducted a tour of the facility review of the financial statements and review of the meeting minutes the agent discovered that org's management and employees had performed a substantial amount of their time and labor operating the retail store the agent determined that org only spent an insubstantial amount of time eg less than to its charitable functions such as providing charitable_contributions to other organizations it is important to note that the organization did not sponsor any officer training courses during the year under examination form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury internal_revenue_service name of taxpayer explanation of items org ein ein 20xx schedule no or exhibit year period ended the goods offered for sale by the org were defined as public safety apparel or public safety training materials the agent noted that most goods offered for sale were goods that could be used by motto during their work related duties goods included armor guns pepper spray handcuffs cleaning supplies and other equipment in addition to these goods the store sold items such as books gloves flashlights gear bags briefcases safety glasses tee-shirts mugs hats and knives with the exception of certain weapons eg guns and high intensity pepper spray all goods were available to the public the org store’s sales of goods and apparel were open to the public in addition to their membership based on review of org’s financial statements the agent noticed that org has expanded its retail store to nonmembers per review of the store’s quickbooks point of sale accounting system the agent discovered the nonmember public sales were nearly of its overall store sales member sales consisted of approximately of the total store sales member sales include both law enforcement member sales and general_public member sales according to org’s 20xx financial statements prepared by co-1 its average gross margin on goods and services for sale was subsequent the reduction of the price reduction for members however for public sales the average gross margin was to according to the executive director’s interview from its financial data org received approximately of its total revenues from store sales at the same time org incurred approximately of its total expenses for store related expenses such as cost_of_goods_sold and salaries’ the agent reviewed the board_of director meeting minutes to provide additional detail regarding the operation of the store per the agent’s review of the meeting minutes dated august 20xx the agent noted that the executive director of the org stated that store sales and department orders had decreased due to sales at other similar public safety stores such as co-2 which is a national public safety apparel retailer the agent performed research and determined that co-2 is a subsidiary of the co-3 which is a for-profit entity the agent reviewed co-2 store website and noticed that co-2 sells similar public safety merchandise to law enforcement personnel and the general_public benefits provided to its membership based on annual membership dues of dollar_figure org members receive the following benefits kk kn please see attached income and expense analyses documents for additional details form 886-a cev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein ein 20xx life_insurance_benefit o dollar_figure total cash benefit legal consultation benefit o each member is allowed a free annual consultation with the association attorney discount on all products sold in the store excluding weapon sales_tax deductible annual dues of dollar_figure the org spent approximately of its total operating budget on member benefits charitable donations org donated cash and equipment to local charities and police organizations in 20xx org donated approximately dollar_figure in cash to various local charities and police organizations which were about of its total expenses org donated approximately dollar_figure worth of gym equipment to the city police department to increase the effectiveness of its police force in 20xx which was about of its total expenses in aggregate the org donated approximately of its total expenses to charitable entities or local police organizations relative to its total expenses of dollar_figure the org s charitable_contributions were de_minimis in addition to the relatively low amount of charitable spending the org did not spend any money to further the recreational activities of its members according to org’s executive director the recreational events such as dinners or dances were phased out subsequent org’s inception motto training classes org owns a firing range and classroom training facility for cadets and seasoned officers according to org’s executive director org typically sponsors one or two training classes for officers per year obtained a copy of the quitclaim_deed 19xx the agreement between org and the county sheriff department was to allow city sheriff department to manage and supervise the firing range and the classroom facilities the agent noted that in 20xx the org did not perform any duties or functions related to the shooting range and did not conduct any training classes at or outside uf the classroom facilities per the quitclaim_deed dated october for the facility owned by org the agent law sec_501 of the internal_revenue_code code states the exemption from taxation of an organization described in subsection c or d or sec_401 shall be form 886-a cev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein ein 20xx exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code states civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_501 of the code states subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations states this civic_league_or_organization may be exempt a of i it is not operated for-profit and ii is operated exclusively for the promoting of social welfare b local associations of employees local associations of employees described in sec_501 are expressly entitled to exemption under sec_501 as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1_501_c_12_-1 see paragraph d and of sec_1_501_c_3_-1 with reference to the meaning of charitable and educational as used in this section sec_1_501_c_12_-1 b the phrase of a purely local character applies to benevolent_life_insurance_associations and not to the other organizations specified in sec_501 it also applies to any organization seeking exemption on the ground that it is an organization similar to a benevolent life_insurance association an organization of a purely local character is one whose business activities are confined to a particular community place or district irrespective however of political subdivisions if the activities of an organization are limited only by the borders of a state it cannot be considered to be purely local in character sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals form 886-arev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org ein ein charitable defined -the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section educational defined i in general -the term educational as used in sec_501 relates to - a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community hearings before house ways_and_means_committee on revenue revision of congress sess pp cong record pt pp held that a c organization may not provide life sick or accident benefits to its members revrul_66_59 1966_1_cb_142 describes an organization of employees whose purpose is to pay lump sum retirement benefits to its eligible members or death_benefit to their survivors does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a local association of employees revrul_66_180 1966_1_cb_144 described a local association of employees organized exclusively for recreational purposes operates a gasoline station on property owned by the employer of its members to provide funds in addition to dues income for form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items schedule no or exhibit yeat period ended department of the treasury - internal_revenue_service 20xx org ein ein its recreational activities sales are limited to its members and to the employer and income is used exclusively for members’ recreation held neither the operation of the gasoline station nor the selling of gasoline and oil to the employer company adversely affects its qualification for exemption since all of its income is used for recreational purposes and income from sales to the employer of its members is considered a form of empivyer support of the association the organization is therefore exempt as a local association of employees described in sec_501 of the internal_revenue_code of advice has been requested whether an employees’ association organized exclusively for recreational purposes which operates a gasoline station to supplement its dues income under the circumstances described below may qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of the organization was incorporated as a nonprofit corporation for recreational purposes with membership limited to persons who are employees or former employees pensioners of a company in a particular locality recreation through the sponsorship of a basketball league bowling league bridge club golf tournaments square dancing holiday parties etc for its members it also maintains and operates a gasoline station located on property leased from the company its activities consist of providing sales are limited to members and the company the organization’s income is derived from membership dues ticket sales to various recreational functions and gasoline and oil sales expenditures are for recreational activities and for the operation of the gasoline station approximately percent of the income from gasoline and oil sales is derived from sales to the employer company all of the net_earnings of the organization are required to be used for its recreational activities no part is to be distributed to individual members sec_501 of the code exempts from federal_income_tax local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes in determining this organization’s qualification for exemption from tax under the foregoing provision two factors to be considered are whether the organization may engage in a service station type of operation a business ordinarily carried on for profit and whether the realization by the organization of a substantial portion of its income from the sale of oil and gasoline to the employer of its members would adversely affect its qualification for exemption form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein ein with respect to factor number a local association of employees may qualify for exemption under sec_501 of the code notwithstanding that it engages in a business of a type ordinarily carried on for profit if as in this case such business is with its members and the net_earnings of the business_enterprise are used exclusively for charitable educational or recreational purposes as for factor number an employer may make contributions to an association of its employees to enable the organization to carry on its activities where it is found that as in this case an association of employees derives a substantial portion of its income from doing business with the employer of its members exemption will not be denied since profits derived from doing business with the employer may be regarded as a form of employer support of the organization united_states court_of_appeals second circuit 331_f2d_923 a f t r 2d ustc p people's educational camp society inc petitioner v commissioner of internal revenue respondent proceeding on petition to review a decision of the tax_court 39_tc_756 denying petitioner an exemption from income_tax the court_of_appeals waterman circuit judge held that the ‘destination of income’ test did not afford income_tax exemption to corporation which devoted much of its revenues to improving its ability to compete commercially through accumulation of large surpluses and expansion of its income producing facilities court affirmed the ruling taxpayer’s position org’s position has not been determined government’s position the service contends the org is primarily engaged in activities through its org public safety apparel and goods store that e e e e does not further an exempt_function purpose per sec_501 are organized for profit sales are substantially comprised of public and non-law enforcement officer member sales earnings are not devoted exclusively to charitable educational or recreational purposes sec_501 of the code states organizations that are not organized for profit but operated exclusively for the local associations of employees the membership form 886-acev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein ein 20xx of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are not devoted exclusively to charitable educational or recreational purposes are tax exempt store operated similar to a for-profit entity org’s management and labor focused their efforts on the operation and profitability of the org range store the focus of management and labor on the operation and profitability of the public safety range store illustrated that the association is operating similar to other for-profit range stores such as co-2 which sell similar public safety merchandise furthermore the healthy gross margin of items sold by the org eg greater than subsequent member discounts provide additional evidence that the association is operated like a for profit entity based on the financial statements provided by the org the agent noted that the association did not spend any funds to further the recreational activities of its members the org did expend funds to charitable entities however the total expenditures represented less than of the association’s operating budget org’s major expenditures were on merchandise for the store and salaries for individuals who operate the store on a daily basis in the peoples educational camp society versus the commissioner of internal revenue the court held that the ‘destination of income’ test for a c organization did not afford income_tax exemption to a corporation which devoted much of its revenues to improving its ability to compete commercially based on the analysis performed of the financial records the agent determined that the org’s primary focus was to operate a retail store for its members and general_public use in a for-profit manner based on management's focus operating the org range store ina commercial manner the agent determined the eo does not qualify for exemption under sec_501 rey rul 1966_1_cb_144 stated a local association of employees organized exclusively for recreational purposes was held to be exempt although it operated a gasoline station on property owned by the employer of its members to provide funds in addition to dues income for its recreational activities for the following reasons a local association of employees may qualify for exemption under sec_501 of the code notwithstanding that it engages in a business of a type ordinarily carried on for profit if as in this case such business is with its members and the net_earnings of the business_enterprise are used exclusively for charitable educational or recreational purposes department of the treasury - internal_revenue_service form 886-a crev page -11- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein 20xx schedule no or exhibit year period ended an employer may make contributions to an association of its employees to enable the organization to carry on its activities where it is found that as in this case an association of employees derives a substantial portion of its income from doing business with the employer of its members exemption will not be denied since profits derived from doing business with the employer may be regarded as a forrn of employer support of the organization in the case of the org however sales from the public safety store were not limited to its members and a common employer the general_public was also able to purchase a substantial amount of goods from the store furthermore the org’s membership includes non-law enforcement officers based on the evidence provided regarding the operation of the range store the org does not meet the requirements per revrul_66_180 1966_1_cb_144 and does not qualify for exemption under c open membership requirements the service contends that the organization is not properly limiting its membership according to sec_501 requirements sec_501 of the code states that the membership of which is limited to the employees of a designated person or persons in a particular municipality the org initially limited the membership of the local association of employees to law enforcement officers in the county in 19xx per form_1024 information provided during the course of examination org did not limit membership to employees of a designated person or persons in a particular municipality during and subsequent 20xx org also readily admits new members to their association that are not law enforcement officers employed within the county in state based on the improper benefits provided to its membership based on the annual membership dues of dollar_figure org provides life_insurance and legal consultation benefits to its members these benefits are not exempt_activities that are permissible for a sec_501 organizations benefits as provided to members of org were improper as stated in revrul_66_59 1966_1_cb_142 an organization exempt under sec_501’s purpose does not include paying lump sum retirement benefits to its eligible members or death_benefits to their survivors furthermore the hearings before house ways_and_means_committee on revenue revision of congress sess pp cong record pt pp held that a c organization may not provide life sick or accident benefits to its members the service contends that these de_minimis exempt_activities performed form 886-a rev department of the treasury - internal_revenue_service page -12- form_886 a department of the treasury - internal_revenue_service name of taxpayet explanation of items org ein ein 20xx schedule no or exhibit year period ended in aggregate the org donated approximately dollar_figure of its total expenses to charitable entities or local police organizations relative to its total expenses of dollar_figure the org’s charitable_contributions were de_minimis furthermore the org did not facilitate or sponsor any officer training courses in 20xx in addition to the relatively low amount of charitable spending the org did not spend any money to further the recreational activities of its members according to org’s executive director the recreational events such as dinners or dances were phased out subsequent org’s inception conclusion in summary org has not established that it is operated for a tax exempt_purpose under sec_501 since it did not engage primarily in activities that accomplish that purpose based on the examination performed the agent concludes that org did not a engage primarily in activities that accomplish an exempt_purpose and expend the net_earnings exclusively to charitable educational or recreational purposes b properly limit to the employees of a designated person or persons in a particular municipality c provide permissible benefits to members per c accordingly the service has determined that the org is not an organization exempt from federal income taxes described in sec_501 effective january 20xx based on the net_loss incurred by the org for the 20xx and 20xx tax years the total estimated_tax due for these years is dollar_figure the org is required to file form_1120 u s_corporation income_tax return to report the income gains losses deductions credits and to figure the income_tax_liability of a corporation form 886-a cev department of the treasury - internal_revenue_service page -13-
